Case 6:19-cv-00006-H Document 1 Filed 02/11/19 Pagei1ofi2 PagelD1

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10) a .
ADOPTED BY ALL FEDERAL COURTS IN TEXAS Nop pe

Ley Saye
z Boia he
Py ap Doe j

eo
IN THE UNITED STATES DISTRICT COURT Sep ty)

FOR THE nonsuerx DISTRICT OF ro

SAN ANGELO DIVISION

 

 

PETITION FOR A WRIT OF HABEAS CORPUS BY
A PERSON IN STATE CUSTODY

LANNY MARVIN BUSH- 1917810 2664 FM 2054,Tennessee, Colony,Tex.

PETITIONER . CURRENT PLACE OF CONFINEMENT
(Full name of Petitioner)

 

 

 

 

 

 

 

vs. 1917810
| PRISONER ID NUMBER
| 6 1 9 C¥-9964C
Lbtin  l0t[lE?
RESPONDENT CASE NUMBER
(Name of TDCI Director, Warden, Jailor, or (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)
INSTRUCTIONS - READ CAREFULLY
1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,

under penalty of perjury. Any false statement of an important fact may lead to prosecution for
perjury.. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send ina certified In Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have
on deposit at that institution. If you have access or have had access to enough funds to pay the
filing fee, then you must pay the filing fee. : ,

 
Case 6:19-cv-00006-H Document1 Filed 02/11/19 Page 2of12 PagelD 2
5. Only judgments entered by one court may be challenged in a single petition. A separate petition

must be filed to challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
petition.
7. Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your

unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the

clerk’s offices. The proper court will be the federal court in the division and district in which you

were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the

Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.

 

PETITION

What are you challenging? (Check all that apply)

xk A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.
O A parole revocation proceeding. - (Answer Questions 1-4, 13-14 & 20-25)
O A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)
Oo Other: (Answer Questions 1-4, 10-11 & 20-25)

 

All petitioners must answer questions 1-4:

Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

1. Name and location of the court (district and county) that entered the judgment of conviction and
sentence that you are presently serving or that is under attack: 42 ng DISTRICT COURT

COLEMAN COUNTY TEXAS, 76834,100 W. Liveoak, Coleman Texas

 

 

2. Date of judgment of conviction:

 

Rees T/TA/NOTA
3. Length of sentence: rtpr w/nA Darala
LIPE W/O Parol
4. Identify the docket numbers (if known) and all crimes of which you were convicted that you wish

to challenge in this habeas action: 262

No

{Ry
Va

 

 

 

 
Judgmen€ oP Conviction or Sentence, Prob Ait onl e 102 WAS aie aS, poe ion: agelD 3

 

 

 

 

 

 

5. What was your plea? (Check one) xkk Not Guilty C) Guilty C) Nolo Contendere ©

6. nizd of trial: (Check one) x Jury | C) Judge Only

7. | Did you testify at trial? Yes &KXNo

8. Did you appeal the judgment of conviction? KkYes LI No

9. | If you did appeal, in what appellate court did you file your direct appeal?) 3.75 prstTRIcT COURT

OF APPEALS, Eastland Texas Cause Number (ifknown):1 ] 3 4-001 29-CR

What was the result of your direct appeal (affirmed, modified or reversed)?Reversed and Modified

What was the date of that decision? auoust/11/2016

if you filed a petition for discretionary review after the decision of the court of appeals, answer

the following:

Grounds raised:__1. tnsufficent evidence to support the Capitol Charye
2. Insufficent evidence to support the conviction |

Result: poritioner'"s PDR refused._Stat - opp C , | 3

Date of result: _May/03.2018 Cause Number (if known): . PD-10 1k 2-16

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the

following:

Result: 4

Date of result:

10. Other than a direct appeal, have you filed any petitions, applications or motions from this
judgment in any court, state or federal? This includes any state applications for a writ of habeas
corpus that you may have filed. xkkYes LINo

11. If your answer to 10 is “Yes,” give the following information:

Name of court: 42 nd District Court, Coleman. Texas 76834
Nature of proceeding: 44 97 (hahaane Car
41,07 (habe Cox

Cause number (ifknown): wp _ ~ [TF Kew. Rbeg- -<f

 
DaASRAIAI Bay QAO QEak yRogumané petitiled QyidddGh oP ARI Gn CAs sho RHROH1e fle-

stamped date from the particular court: _ way /30/2018

Grounds raised: Suppressed evidence, Insufficent Evidence,Voluntariness of.

 

Statement, Abuse of descretion, Due Process, Jury. Misconduct, Improper

jury closing,Ineffective assistance of - Counsel (2)

12.

Date of final decision: /-~7-77

What was the decision? fe Asect af, Ln Lent Ladera

Name of court that issued the final decision: Court of Criminal Appeals-Austin Tex.
As to any second petition, application or motion, give the same information: |

Name of court:

 

Nature of proceeding:

 

Cause number (if known):

 

Date (month, day and year) you filed the petition, application or motion as shown by a file-
stamped date from the particular court:

 

Grounds raised:

 

 

Date of final decision:

 

What was the decision?

 

Name of court that issued the final decision:

 

If you have filed more than two petitions, applications or motions, please attach an additional
sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after you finish serving the sentence you are attacking
in this petition? OYes &XNo

(a) If your answer is “Yes,” give the name and location of the court that imposed the sentence
to be served in the future:

 

 

(b) Give the date and length of the sentence to be served in the future:

 

 
(c\CasdlGvtQyou-ARANG:HioHoaument 40 MUCHAZKLEG, afPagin’ dfel@ddegelfaSthe

sentence you must serve in the future? OC] Yes [No

Parole Revocation:

13,

14.

Date and location of your parole revocation:

 

Have you filed any petitions, applications or motions in any state or federal court challenging
your parole revocation? OYes OCINo

If your answer is “Yes,” complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15.

16,

17.

18.

19,

For your original conviction, was there a finding that you used or exhibited a deadly weapon?
OYes ONo

vo

Are you eligible for release on mandatory supervision? Yes [INo

Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:

 

Disciplinary case number:

 

What-was the nature of the disciplinary charge against you?

 

Date you were found guilty of the disciplinary violation:

 

Did you lose previously earned good-time days? [Yes [1 No

If your answer is “Yes,” provide the exact number of previously earned good-time days that were
forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:

 

Identify all other punishment imposed, including the length of any punishment, if applicable, and
any changes in custody status:

 

 

 

Did you appeal the finding of guilty through the prison or TDCJ grievance procedure? ~
C) Yes O No

If your answer to Question 19 is “Yes,” answer the following:

Step 1 Result:

 

 
Case Git 27QsQQN06-H Document 1 Filed 02/11/19 Page6éofi2 PagelD6

 

Step 2 Result:

 

 

Date of Result:
All petitioners must answer the remaining questions:

20. For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. Ifnecessary, you may attach pages stating additional grounds and facts supporting them.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail
to set forth all the grounds in this petition, you may be barred from presenting additional grounds
at a later date. ,

A. GROUND ONE: _ Suppressed Evidence— State withheld Y¥:
and Evidence of Alibi locatin from jury. Statement were from current boyfriend that

swore he talked to victum days after she was reported missing, Witness swore about

eyewitnesssing victim days after reported missing, Alibi Locatin nct introduced
Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. ):

 

Fact that victims friends spoke with her and boyfriend spoke with victim, days
after she wws reported missing, Sworn Statements withheld from jury. Eyewitness saw
victims car arrive days after reported missing, Victim also saw in another town days
afetr. Alibi location not introduced to the jury that would show that Defendanst
was some 80 miles away Paying for gasline with a credit acrd and Video Proof , at the
same ti SO withheld

from jury showing the Inconsistancies of the GPS Mapping data.

 

 

With held Proof of a Ghost phone, that was in the possession of the Police, proving
the theory of a Mirror phone, aS alledged by the Defendant.:

B. GROUND TWO: tnsufficent evidence ~ Factual and Legal

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Stata failed to prove the (any crime had soecured, Victim had no Signs of injury

 

death as UNKNOWN ; and the Manner of Death as Undetermined. State Didnot prve that the
victim was kidnapped, therefore not being able to prove capitol statue, much less
a Felony of Murder. In Order’ to -be convicted o£ Murder, the cause od death has to be

- intentionally.

 

 

 
Case 6:19-cv-00006-H Document1 Filed 02/11/19 Page 7of12 PagelD 7

C. GROUND THREE: veluntariness of Statement; Statement obtained thru Bribes ;
coercion amd therats by the Rangers.
Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. ):

Rangers interrogated defendant for over .4 hours. Rangers used threats to jail
Defendants Girlfriend and Nephew, “Attempted to bribe. defednat intothe use.of a . county
truch if they could search his truck. RANGERS REFUS ‘fO0 ALLOW BREAKS UNTILL DEFENDAN
gave them something. Rangers used threating manners; “OE Bodily injury to irtiminate
defendant ; into "giving them something"’ —

 

we arjeess
i

 

 

D. GROUND FOUR: Abuse of Descretion by trial Court.

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. ):

Trail Court denied a Mistrial_on the mention-of Priors, (twice) inthe presence—ef the

jury. Trail Court denied defendant the right of Voluntarines Instruction (Art;38;23)
C-C-D-swhich is guaranteed by the State consitution.. Trail Court denied the Directiive
Verdit, when the State did not prove a Prima Facie case. Trail Court allowed the’
assissantice of the. Brown Counrt’ DA with the Capitol Murdér*cHarge that the Brown County
DA had already Said in another court that the Ranyer Statemnent was Tilegal and not.
going to use it in that Court.

 

 

riick Loirl Notse! 4. shhe lous Kegous 6 fst Onin ferbe,

21. Relief sought in this petition: A new Trail on the Issue Presented in this Applicatio

 

 

 

 

 

 

 

 
Case 6:19-cv-O0006-H Document1 Filed 02/11/19 Page 8of12 PagelD 8
GROUND FIVE: DUE PROCESS: ’ oe
(a) Law enforcemeeh failed to investigate other possible suspects,
failed to investigate DNA found on the “body and at the Grave sute, Failed to pursue

or investigate other suspects.

- (b) Allowe JUNK Science to be intreduced that was not proven to be

accurate or correct. GPS mappimh data wa shown to be extremely flawed and not reliable. ,

{c). Conflicting Prosecution- Brown Counrt DA assisted in the Capitol
murder prosecution, using. the ranger Statement that the Same Da had informed the
Brown County Court he would not be using in thet Case ‘because of the Legality of

—_———.
the Statement, then used thé same ranger statement” ‘in the murder Trail.

GROUND SIX: Jury Misconduct, Jury allowed to consider evidence that wa not introduced
at trial. Clerk record (# 96) shows three notes sent out by the jury asking about the
status of Kemper Croft, was he interviewed and was his phome looked at.

No wherre in the trial was Kemper Croft (victims Current Boyfriend) ever mentioned
or the status ever introduced to the jury. Jury was allowed to consider evidence tha
was not mentioned cr introduced. oe .

_ GROUND SEVEN: IMPROPER JURY CLOSING: Brown county assing Da used improper closing the
jury, Stating "that he knew How the Gun was used". when there was no mention of any
weapon ever being introduced or used. State is vested witht he right to call for
justice, but cannot introduce personal knowledye or opinion into the closing-, espec-

ially when there was no finding of any weapon used.

GROUND EIGHT: Ineffective assistance of Counsel, (Trial and Appeal )
Trail counsel had conflicting intrest between defendant and States witneess whom was
also a Client cf the Trail Counnsel. Trail Counsel ‘denied ‘Defendant the Right to

_., compulsasory Process claim by not allowing the Witness to be called. Trail counsel steered
‘the Trail away from his client being called.

(bk) Appellate Counsel did not present a “Dead Bang winner" to the Appeilate
court, that would have resulted in a reversal. appellate counsel gig not confer or

have the clients best intrest in mind during the appellate process; and refused te com-
icate with the defendant. A Dead Bang winner on appeal would have resulted in a reversal

that of bring the mention of Defendants Priors to the Courts attention for consideration.

Mention cf Prior Criminal History infront of Jury grreatly prejudices the

Defendant, and denied him a fair Trail.

Bb-

 

 
22.

23.

24.

25.

HaG@ager6 prOvtouSGOGdH a Bderahéabchs Pied G2 Atthdong BageahefcbAvitage| Dabble
revocation or disciplinary proceeding that you are attacking in this petition? Yes X*EXNo
If your answer is “Yes,” give the date on which each petition was filed and the federal court in
which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
dismissed with prejudice, or (c) denied.

 

 

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a
second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? OYes ONo

Are any of thg grounds listed in question 20 above presented for the first time in this petition?

Mies No

If your answer is “Yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

Suppressed Evidence, abuse of Descretion,Due Process, Improper duxy_clesing, '

Jury Misconduct, Ineffective assistance of counsel

 

sth. Low peed ete ganna frm ete Piienbel Offer. thse ahah Fear prresar sel.

by afpiad alfecney ~
Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
state or federal, for the judgment you are challenging? Oyes J No

If “Yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
application, or federal habeas petition), the court in which each proceeding is pending, and the
date each proceeding was filed.

 

 

Give the name and address, if you know, of each attorney who represented you in the following
stages of the judgment you are challenging:

(a) At preliminary hearing: Perry Sims, 1000, ear] y. Buiv. Earl y Ry. 76801

(b) = Atarraignment and plea: Perry Sims

 

(c) At trial: Perry Sims

(d) Atsentencing: Perry Sims

 

(e) On appeal:

Ratrict Howard. P.O. box 72, ‘Bangs Tx.
(f) In any post-conviction proceeding:

 

PDR- Patrict Howard

 

x. 76801

 

 
G5 Bid :GYAPALACAH, ARAQMDRA Ay fled ORAM AR RAIALALA? PagelD 10

 

Timeliness of Petition:

26. — If your judgment of conviction, parole revocation or disciplinary proceeding became final over
one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
2244(d) does not bar your petition.

 

 

 

 

 

 

 

 

! The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), as contained in 28 U.S.C. § 2244(d),
provides in part that:

Q) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant-to the judgment ofa State court. The limitation period shal! run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation
of the Constitution or laws ofthe United States is removed, ifthe applicant was prevented from
filing by such State action; ”

(C) _ the date on which the constitutional right asserted was initially recognized by the Supreme
Court, ifthe right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.

 

 
Where fortopetitooo preys thacthn@outt cfahe tinziicrabef tPagech hota? bPay#ipl11

igrfature of Attorney (if any)

 

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

~hh ~— G2 LOG (month, day, year).

Executed (signed) on A~G~ 2 Ol? (date).

 

<—signature of Petitioner (required)

 

 

Petitioner’s current address: HOEY Sh Zes t Jennetese Chi, 7. 2556

 

 

 

 
2 ar
iss

—

_ PURPLE HEARTS

‘ on USA

YSR Uxaguog

 

ECv-00006-H Document 1. Filed 02/11/19 Page12o0f12 PagelD 12

am
ad

me VSN-JONNG wouioaye

 

 

— PURPLE Heart
=p =
=p |
=2 =

COBIC, Lory ws
. Seep 0
PEL A? PYESIQ ~N
20 JY SO

 

 

DLSE  ~L

Of kLIS f

 

POC FLY CY

f* :
rag OL

ASIZ US AIDE

- JAF Ae

 
